Citation Nr: 1600403	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches (claimed as shooting head pains).

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3.  Entitlement to an initial rating in excess of 10 percent for right knee DJD.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) from July 9, 2009 to October 22, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to a higher initial rating in excess of 0 percent for status post removal of the bilateral great toenails.

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

8.  Entitlement to an effective date earlier than October 22, 2014 for the grant of service connection for right lower extremity radiculopathy.

9.  Entitlement to an effective date earlier than October 22, 2014 for the grant of service connection for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to May 1994.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2011, the Veteran and her spouse testified before a Decision Review Officer (DRO) at a local RO hearing.  A transcript of the hearing is of record. 

In a September 2014 decision, the Board denied service connection for headaches and insomnia, and remanded the issues of entitlement to higher initial ratings for the lumbar spine disability, right and left knee disabilities, and bilateral great toe nail disability.  The Veteran appealed the portion of the Board's decision denying service connection for headaches to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to an April 2015 Joint Motion for Partial Remand (Joint Motion) on the basis that the Board failed to provide adequate reasons or bases for its finding that the duty to assist did not require a medical examination for the issue of service connection for headaches.  The parties to the Joint Motion noted that the Veteran had withdrawn the appeal regarding the Board's denial of service connection for insomnia, and the remanded issues pertaining to higher initial ratings for the lumbar spine disability, right and left knee disabilities, and bilateral great toenail disability were not before the Court.
In September 2014, the Board remanded the issues of higher initial ratings for the lumbar spine disability, right and left knee disabilities, and bilateral great toenail disability for updated treatment records and new VA examinations, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, VA treatment records dated from May 2013 to October 2014 were obtained and associated with the record.  Also, adequate VA examinations were provided in October 2014.  The remanded issues were readjudicated in January 2015.  For these reasons, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake,     22 Vet. App. 97 (2008).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the Veteran has had full-time employment throughout the rating period.  See October 2014 VA examination report (noting on the disability benefits questionnaire that the Veteran still worked a computer job and on a farm); December 2011 private hospital note (noting that the Veteran works in a sedentary position for the Coast Guard).
The issues of entitlement to: (1) service connection for headaches; (2) an initial disability rating in excess of 10 percent for right lower extremity radiculopathy; 
(3) an initial disability rating in excess of 10 percent for left lower extremity radiculopathy; (4) an effective date earlier than October 22, 2014 for the grant of service connection for right lower extremity radiculopathy; (5) an effective date earlier than October 22, 2014 for the grant of service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from July 9, 2009, the right and left knee disabilities have been manifested by symptoms of pain, stiffness, locking, and giving way bilaterally; flexion limited to no more than 90 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

2.  From July 9, 2009 to December 8, 2011, the lumbar spine disability was manifested by frequent pain, flare-ups, stiffness, fatigability, muscle spasms with normal spinal curvature and normal gait, flexion no less than 70 degrees, and a combined range of motion no less than 150 degrees, without incapacitating episodes or ankylosis.  

3.  From December 8, 2011, forward, the lumbar spine disability has been manifested by frequent pain, flare-ups, stiffness, fatigability, muscle spasms, flexion limited by no more than 40 degrees, without incapacitating episodes or ankylosis.  

4.  For the entire rating period from July 9, 2009, the bilateral great toenail disability has been manifested by a history of intermittent removal of ingrown nails of the bilateral great toes, removal of the right great toenail in February 2009, intermittent daily toe pain bilaterally, and decreased sensation in the great toes bilaterally.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee DJD are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2015).

2.  The criteria for an initial rating in excess of 10 percent for right knee DJD are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).

3.  The criteria for an initial rating in excess of 10 percent for lumbar spine DDD are not met or approximated from July 9, 2009 to December 8, 2011.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 rating for lumbar spine DDD are met from December 8, 2011 to October 22, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

5.  The criteria for an initial rating in excess of 20 percent for lumbar spine DDD are not met or approximated from December 8, 2011, forward.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, and no higher, for the bilateral great toenail disability are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeals for the lumbar spine disability, right and left knee disability, and bilateral great toenail disability, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve was fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in December 2009 and October 2014.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination of the claimed disabilities; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  There is neither allegation nor indication of worsened condition since the most recent VA examinations.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the attorney has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Left and Right Knee DJD

For the entire rating period (i.e., from July 9, 2009), the right knee DJD (i.e., the right knee disability) and left knee DJD (i.e., left knee disability) have each been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5010-5260 as traumatic arthritis with residual limited flexion due to painful movement; however, because the knee flexion is limited to a noncompensable degree bilaterally, the Board finds that the knee disabilities are more appropriately rated under DC 5010 for traumatic arthritis because that diagnostic code directs that the disability be rated as degenerative arthritis (DC 5003) and DC 5003 prescribes a 10 percent rating when there is evidence of arthritis manifested by limitation of motion to a noncompensable degree with evidence of painful motion, as explained below.  

Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2015). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right or left knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  The evidence shows that, during the rating period, right and left knee flexion ranged from 90 degrees to 120 degrees, and right and left knee extension was at 0 degrees, including after consideration of Deluca factors.  Because right and left knee flexion and right and left knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings based on limitation of flexion and limitation of extension, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 
9-04.  

The Board next finds that a rating in excess of 10 percent, to include a separate rating, is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because the Veteran has had a stable right and left knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

DC 5258 allows for a higher (single and maximum) potential 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  Because the evidence shows no dislocation of semilunar cartilage in the right or left knee, DC 5258 does not apply.

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under DC 5259 because the evidence shows no removal of symptomatic semilunar cartilage, and the Veteran's reports of pain, stiffness, locking, and giving way into the bilateral knee joints are symptoms already contemplated in the 10 percent ratings under DC 5010.  

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right or left knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  
	
Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, Diagnostic Code 5263 does not apply.

Initial Rating Analysis for Lumbar DDD

The lumbar spine disability is rated at 10 percent from July 9, 2009 to October 22, 2014, and at 20 percent thereafter, under the rating criteria found at 38 C.F.R. 
§ 4.71a, DC 5243 for intervertebral disc syndrome (IVDS).  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

With regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 10 percent from July 9, 2009 to October 22, 2014, and in excess of 20 percent thereafter, for the lumbar spine disability is warranted based on incapacitating episodes.  The Veteran does not allege that she has had any incapacitating episodes during either portion of the rating period due to the lumbar spine disability.  At the VA medical examinations performed during the course of the appeal, the Veteran denied having any incapacitating episodes due to the lumbosacral spine disability.  See December 2009 and October 2014 VA medical examination reports.  Also, treatment records show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the lumbar spine disability at any time during the rating period.  For these reasons, the Board finds that a higher initial rating for the lumbar spine disability based on incapacitating episodes is not warranted for any period.

Rating Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

Rating Period from July 9, 2009 to December 8, 2011

From July 9, 2009 to December 8, 2011, the Board finds that the evidence weighs against a finding that the disability picture associated with the lumbar spine disability more closely approximates the criteria for an initial rating in excess of 10 under DC 5243 for this portion of the rating period.  The evidence shows forward flexion of 70 degrees, and a combined range of motion of 150 degrees, after considering the additional limitation of motion due to pain and after repetitive use.  The Veteran specifically denied additional limitation of motion or functional impairment during periods of flare-up.  The evidence also shows muscle spasm with normal spinal curvature and normal gait.  See December 2009 VA medical examination report.  This level of impairment is consistent with a 10 percent schedular rating under DC 5243; therefore, the criteria for a rating in excess of 10 percent under DC 5243 for the lumbar spine disability are not met or approximated for this portion of the rating period.

Rating Period from December 8, 2011 to October 22, 2014

From December 8, 2011 to October 22, 2014, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates the criteria for a 20 percent rating under DC 5243.  When the Veteran was evaluated for lumbar spine pain on December 8, 2011, forward flexion was limited to 45 degrees, with pain beyond that point.  See December 8, 2011 private spine center report.  This level of impairment is consistent with a 20 percent schedular rating under DC 5243, and the complaints pertaining to the back have been consistent throughout this portion of the rating period; therefore, resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating under DC 5243 for the lumbar spine disability are met for the portion of the rating period from December 8, 2011 to October 22, 2014.  38 C.F.R. §§ 4.3, 4.7. 

Rating Period from December 8, 2011, forward

From December 8, 2011, forward, a rating in excess of 20 percent for the lumbosacral spine disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  Although there is some limitation of forward flexion of the thoracolumbar spine, even considering additional limitations of motion and function due to orthopedic factors (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), forward flexion is not limited to 30 degrees or less, and there is no ankylosis of the thoracolumbar spine (i.e., joint immobility and consolidation of a joint) for any period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Associated Neurological Impairment

No separate rating for neurological impairment associated with the lumbosacral spine disability is warranted for any period.  In the January 2015 rating decision, the AOJ awarded separate 10 percent schedular ratings for right and left lower extremity radiculopathy effective from October 22, 2014.  In June 2015, the Veteran filed a timely notice of disagreement with respect to the initial ratings and effective dates assigned for the right and left lower extremity radiculopathies, and the Board is remanding the issues to the AOJ for issuance of a SOC; therefore, the AOJ will address whether higher initial ratings and/or earlier effective dates than October 22, 2014 are warranted for the right and left lower extremity radiculopathies when issuing the SOC.  There is no other neurological impairment associated with the lumbar spine disability.  

As between the two methods for rating the lumbosacral spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the lumbosacral spine disability based on the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran because the method results in the higher rating of 20 percent (from 10 percent) for the rating period from December 8, 2011, forward.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher rating warranted under the rating method based on incapacitating episodes.  

Initial Rating Analysis for Bilateral Great Toenail Disability

For the entire initial rating period (from July 9, 2009), the bilateral great toenail disability has been rated at 10 percent under the criteria found at 38 C.F.R § 4.118, hyphenated DC 7813-7806 for dermatophytosis with residual dermatitis or eczema; however, because the bilateral great toenail disability is manifested by daily, intermittent bilateral great toe pain, decreased sensation of the bilateral great toes, and periodic removal of an ingrown great toenail, the Board finds that the bilateral great toenail disability is more analogous to a painful or unstable scar.  See Dorland's Illustrated Medical Dictionary 1917, 1984 (30th ed. 2003) (defining the toenail as a horny cutaneous plate on the dorsal surface of the distal end of the terminal phalanx of a toe and made up of flattened epithelial scales developed from the stratum lucidum of the skin); see also Dorland's Illustrated Medical Dictionary 1661 (a mark remaining after the hearing of a wound or other morbid process).  In consideration thereof, the Board finds that the bilateral great toenail disability is more appropriately rated under DC 7804 for a painful or unstable scar.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the bilateral great toenail disability is closely analogous to two painful or unstable scars so that the criteria for a 10 percent rating under DC 7804 are met for the entire rating period.  The evidence shows that the bilateral great toenail disability was manifested by a history of intermittent removal of ingrown nails of the bilateral great toes, removal of the right great toenail in February 2009, intermittent daily toe pain bilaterally, and decreased sensation in the great toes bilaterally.  The Board finds that the symptomatology more closely approximates the criteria for two unstable or painful scars.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 10 percent under DC 7804 is warranted for the bilateral great toenail disability for the entire rating period.  An initial rating in excess of 10 percent under DC 7804 for the bilateral great toenail disability is not warranted because the only areas affected are the removal sites for the two great toenails, which is analogous to two painful scars.  

A rating in excess of 10 percent under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the location of the disability is on the Veteran's great toes.  38 C.F.R. § 4.118.  

Under DC 7801 for scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  In this case, the evidence shows that bilateral great toenail disability affects an estimated total body surface area of less than one percent, and an estimated exposed body surface area of zero percent, is not deep, and causes no limitation of motion; therefore, no rating in excess of 10 percent is warranted under this DC.  See also DC 7806 for dermatitis or eczema (noting that a 0 percent rating is prescribed when there is less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period).   

Under DC 7802, a maximum 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Under DC 7803, a maximum 10 percent rating is warranted for superficial and unstable scars.  Because the 10 percent rating under DC 7804 contemplates the two painful or unstable "scars" (i.e., the sites of great toenail removal) manifested by pain and decreased sensation, no separate rating is warranted under either of those codes.  38 C.F.R. § 4.14.  A 10 percent rating is the maximum under either code, and the bilateral great toenail disability has already been awarded a 10 percent rating; therefore, no higher rating is available under DC 7802 or DC 7803.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right and left knee disabilities are fully encompassed by the current 10 percent ratings under DC 5010 for the entire rating period.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's knee disabilities.  From July 9, 2009, the right and left knee disabilities have been manifested by symptoms of pain, stiffness, locking, and giving way bilaterally, flexion limited to no more than 90 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5010 and 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness 
(38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 10 percent rating under DC 5003 for degenerative arthritis for knee disability manifested by painful motion with noncompensable limitation of motion.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right and left knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria, which incorporate functional impairment due to various orthopedic factors (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca).  The Veteran's complaints of increased pain during flare-ups and after overuse, such as after climbing of hay bales, are part of, "like," and analogous to painful movement, which is already contemplated in the 10 percent rating.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).   For these reasons, the Board finds that the schedular criteria are not inadequate to rate the knee disabilities, and referral for consideration of extraschedular rating is not necessary.

The Board also finds no functional impairment or symptoms that are not already encompassed by the 10 percent rating from July 9, 2009 to December 8, 2011, and the 20 percent schedular rating thereafter, for the lumbar spine disability under 
DC 5243.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability, which are encompassed as part of the schedular rating  criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  


From July 9, 2009 to December 8, 2011, the lumbar spine disability was manifested by frequent pain, flare-ups, stiffness, fatigability, muscle spasms with normal spinal curvature and normal gait, flexion no less than 70 degrees, and a combined range of motion no less than 150 degrees, without incapacitating episodes or ankylosis.  From December 8, 2011, forward, the lumbar spine disability was manifested by frequent pain, flare-ups, stiffness, fatigability, muscle spasms, flexion limited by no more than 40 degrees, without incapacitating episodes or ankylosis.  The separate 10 percent schedular ratings for the radiculopathy of the bilateral lower extremities contemplate the associated pain involving the lower extremities, and will be addressed in the context of that adjudication/appeal.  

During the rating period, the Veteran has reported an inability to ride a motorcycle, difficulty with sweeping the floor or vacuuming and farm work, and difficulty sitting for prolonged periods due to low back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, and fatigability.  See 38 C.F.R. § 4.45 ("disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations").  These symptoms and functional impairment are contemplated in the schedular staged rating (i.e., 10 percent from July 9, 2009 to December 8, 2011, and 20 percent thereafter) under DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the current schedular ratings under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.


The Board next finds that the symptomatology and impairment caused by the Veteran's bilateral great toenail disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Based on a history intermittent removal of ingrown nails of the bilateral great toes, removal of the right great toenail in February 2009, intermittent daily toe pain bilaterally, and decreased sensation in the great toes bilaterally, and the similarity between the removal site for an ingrown toenail and painful scars, the Board considered the all potentially applicable schedular rating criteria specific to the skin, including the criteria specific to painful scars at Diagnostic Code 7804.  See 
38 C.F.R. §§ 4.20 (analogous ratings), 4.118.  There is no symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the bilateral great toenail disability.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating in excess of 10 percent for the left knee DJD for the entire rating period is denied.

An initial rating in excess of 10 percent for the right knee DJD for the entire rating period is denied.  

An initial rating in excess of 10 percent for the lumbar spine DDD from July 9, 2009 to December 8, 2011 is denied; an initial rating of 20 percent for the lumbar spine DDD from December 8, 2011 to October 22, 2014 is granted; an initial rating in excess of 20 percent from December 8, 2011, forward is denied.

An initial rating of 10 percent for status post removal of the bilateral great toenails for the entire rating period is granted.  


REMAND

Service Connection for Headaches

The April 2015 Joint Motion orders the Board to provide a VA examination for the Veteran's claimed headaches; therefore, a remand for a VA examination with a medical opinion is needed.  


Initial Ratings and Earlier Effective Dates for Lower Extremity Radiculopathy

In the January 2015 rating decision issued during the course of the appeal, the AOJ granted service connection for right lower extremity radiculopathy, with a 10 percent rating effective October 22, 2014, and service connection for left lower extremity radiculopathy, with a 10 percent rating effective October 22, 2014.  

In June 2015, the Veteran filed a Notice of Disagreement (NOD) with respect to the initial 10 percent ratings for the right and left lower extremity radiculopathies and the effective date of October 22, 2014 for the grant of service connection for the right and left lower extremity radiculopathies.  The June 2015 NOD was received by the AOJ within the one-year appeal period, and was, therefore, timely.  
38 U.S.C.A. § 7105 (West 2014).  No SOC has been issued.  

Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 
38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the issues of: (1) service connection for headaches; (2) an initial rating in excess of 10 percent for right lower extremity radiculopathy; (3) an initial rating in excess of 10 percent for left lower extremity radiculopathy; (4) an effective date earlier than October 22, 2014 for the grant of service connection for right lower extremity radiculopathy; (5) an effective date earlier than October 22, 2014 for the grant of service connection for left lower extremity radiculopathy are REMANDED for the following actions:

1.  Schedule a VA examination to help determine the nature and etiology of any disorder manifested by headache.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.

Based on review of the appropriate records, the VA examiner should offer the following opinions:

a)  Does the Veteran have a current disorder manifested by headaches?  If so, please specify the diagnosis/diagnoses.

b)  For each diagnosis of a disorder manifested by headache, is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder had its onset during, was caused by, or is otherwise related to service, to include any incident, event, or symptomatology therein?

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

2.  Thereafter, readjudicate the remanded issue of service connection for headaches.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, the issue should be returned to the Board for further appellate consideration, if in order.

3.  Send the Veteran a SOC with respect to the issues of initial ratings for right and left lower extremity radiculopathies and earlier effective date for the grant of service connection for right and left lower extremity radiculopathies, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


